PER CURIAM.
Willie Lee Rose appeals the order denying his motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. We affirm the order in all respects save one. We remand for a determination of whether Rose’s sentences were imposed in violation of State v. Callaway, 658 So.2d 983 (Fla.1995), and Hale v. State, 630 So.2d 521 (Fla.1993), cert. denied, — U.S. -, 115 S.Ct. 278, 130 L.Ed.2d 195 (1994), which prohibit consecutive habitual offender sentences for multiple offenses committed during a single criminal episode.
The trial court may deny Rose relief without a hearing provided it attaches to its order portions of the record that conclusively refute his allegations. Otherwise, it must conduct an evidentiary hearing to determine whether the offenses were in fact committed *432during a single criminal episode. See Willis v. State, 640 So.2d 220 (Fla. 2d DCA 1994) (addressing concept of what constitutes a single criminal episode).
Affirmed in part, reversed in part, and remanded for further proceedings.
BLUE, AC.J., and LAZZARA and WHATLEY, JJ., concur.